          Case 1:18-cv-12219-CM Document 35 Filed 05/27/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK




 IN RE ALLERGAN PLC SECURITIES                      Case No. 18 Civ. 12089 (CM)(GWG)
 LITIGATION
                                                    This Document Relates To: All Actions


                                STIPULATION

       WHEREAS, the Court granted on May 20, 2021 (Dkt. No. 221) a request for a one-week

extension to submit the privilege log disputes to the Court which was stipulated to by Defendants

Allergan plc (“Allergan”), Brenton L. Saunders, Maria Teresa Hilado, Matthew M. Walsh,

Frances DeSena, Mark Marmur, Paul Bisaro, and William Meury (together with Allergan,

“Defendants”) and Lead Plaintiff Dekalb County Pension Fund (“Plaintiff” and collectively with

Defendants, the “Parties”).

       WHEREAS, the Parties have continued to engage in good faith negotiations regarding

certain challenges Plaintiff has asserted regarding the Defendants’ claims of attorney-client

privilege and work product doctrine reflected in privilege logs served by Defendants on Plaintiff,

including the exchange of detailed written communications setting out the Parties’ positions, an

approximately two-hour telephonic meet and confer on Wednesday May 19, 2021, the exchange

of emails reflecting the Parties negotiations, and a telephonic conference held on May 26, 2021

regarding ongoing efforts by Defendants to respond to certain of Plaintiff’s requests regarding

certain of Defendants’ privilege claims;

       WHEREAS, the Parties have agreed, subject to Court approval, to an additional one-

week extension for disputes regarding the Defendants’ privilege logs to be filed with the Court in

order to allow for continued negotiations to resolve and/or narrow the issues surrounding the
      Case
         Case
           1:18-cv-12089-CM-GWG
               1:18-cv-12219-CM Document
                                  Document
                                         35222
                                            FiledFiled
                                                   05/27/21
                                                       05/26/21
                                                             Page
                                                                Page
                                                                  2 of22of 2




privilege logs;

          IT IS HEREBY STIPULATED AND AGREED that the deadline to submit disputes, if

any, regarding the privilege logs is June 2, 2021, and,

          IT IS FURTHER STIPULATED AND AGREED that if the Court does not approve this

Stipulation for an additional one-week extension, then Plaintiff shall be deemed to have timely

submitted its privilege log dispute on May 19, 2021 by way of its application (with exhibits)

filed with the Court on that date (“Application”) (Dkt. Nos. 220-1 through 220-8). Also, in the

event the Court does not approve this Stipulation for an additional one-week extension, then the

Defendants’ time to respond to the Application shall begin to run from the date of the Court’s

denial.

          Stipulated and agreed to on this 26th day of May, 2021 by:

 FARUQI & FARUQI LLP                               CLEARY GOTTLIEB STEEN &
                                                   HAMILTON LLP

 By: /s/ James M. Wilson, Jr.                      By: /s/ Jared Gerber
 James M. Wilson, Jr.                              Jared Gerber
 Robert W. Killorin                                Avion Tai
 685 Third Ave, Floor 26                           One Liberty Plaza
 New York, New York 10017                          New York, New York 10006
 Tel: (212) 983-9330                               Tel: (212) 225-2130
 Fax: (212) 983-9331                               Fax: (212) 298-0373
 Email: jwilson@faruqilaw.com                      Email: jgerber@cgsh.com
         rkillorin@faruqilaw.com                           atai@cgsh.com

 Counsel for Lead Plaintiff                        Counsel for Defendants

SO ORDERED



Dated: May 27, 2021
       New York, New York
                                                             ______________________________
                                                             GABRIEL W. GORENSTEIN
                                                             United States Magistrate Judge
